DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 28 which is directed towards a computer readable medium which encompasses signal per se, thus claim as presented is directed towards non-statutory subject matter. Amending the claim to recite “a non-transitory computer readable medium…” is one way to overcome this rejection. Claims 29-32 which depends on claim 28 are also rejected for the same reasons as provided for claim 28 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16, 18, 19, 21-24, 26-29, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prados et al. (2006/0146036) in view of Terlizzi et al. (2009/0167704) and Varlamov et al. (2016/0170504).

Regarding claim 16, Prados teaches a system for controlling functions in a vehicle (Fig 12-18; para [0109] The depiction according to FIG. 13, with the heading "TEMPERATURE" and the display of internal space 55 of a vehicle, makes it clear that the temperature in the vehicle interior can be adjusted individually and according to seat location. The operating element 50 shows, for the front vehicle driver seat 56, that a temperature of 19.degree. C. is set. The operating element 53 shows, for the front passenger seat 57, that a temperature of 20.degree. C. is set. For the rear seats 58 and 59, 19.degree. C. is set on the left side and 17.degree. C. on the right. The operating element 52 has an allocation, i.e., a function allocation, shown in the display field with "back" (to the next higher menu display, i.e., in the present case, to the mask according to FIG. 12).), the system comprising: at least one haptic output device coupled to a surface of the vehicle (para [0115] By means of operating elements 50, 51, 52, 53, 54, 62, 63, 64, 65, 66, 67, 68, 69, 72, 73, 74, 75, 76, 77, 78, 79, 82, 83, 84, 85, 86, 87, 89, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103 104, 141, 142, 143, 144 and 145, a haptic feedback is generated.); and a processor (20; Fig 3; para [0095] As confirmation of such an input (a command), the control 20 generates a control signal S, lasting at least 50 ms, by means of which the actuator 18 is briefly moved. The individual components of the input device are then dimensioned, so that the touchscreen 16 or 116 is deflected less than 1 mm. A control signal S can be, for example, a simple jump function 40 (depicted in FIG. 6 via time t) or a control signal to generate more complex movement.) disposed in the vehicle and configured to determine that an input element is interacting with the user interface (para [0115] By means of operating elements 50, 51, 52, 53, 54, 62, 63, 64, 65, 66, 67, 68, 69, 72, 73, 74, 75, 76, 77, 78, 79, 82, 83, 84, 85, 86, 87, 89, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103 104, 141, 142, 143, 144 and 145, a haptic feedback is generated.).

Prados fails to teach the at least one haptic output device being positioned away from a user interface of the vehicle; to determine a haptic effect that guides a user to move the input element to a location on the user interface corresponding to a function of a set of functions, wherein the haptic effect provides feedback directing movement of the input element from a current location of the input element to the location on the user interface corresponding to the function of the set of functions, to generate a haptic effect generation signal based on the haptic effect that is determined, and to communicate the haptic effect generation signal to the at least one haptic output device, wherein the at least one haptic output device is configured to receive the haptic effect generation signal from the processor and generate the haptic effect; as claimed.

para [0045] FIG. 6 shows electronic device 600, which is presenting exemplary display 602. Display 602 includes a number of display elements, such as virtual button 604, virtual button 606, empty space 608, empty space 610 and virtual scroll wheel 612. Some of the display elements included in display 600, such as, e.g., virtual buttons 604 and 606 as well as virtual scroll wheel 612 are user-selectable.) configured to receive an input is associated with a respective set of functions (para [0045] In response to a touch event occurring in proximity to a user-selectable virtual button (e.g., the user touching a virtual button), electronic device 600 can generate a command and, in response, provide the user a new display with new visual information and display elements, emit one or more audio signals, communicate with another electronic device or server, and/or perform any other function.) in communication with the user interface (Fig 6); a sensor (para [0009] a user input component includes a touch-sensitive surface and a grid of piezoelectric actuators) configured to generate an input signal (para [0045] FIG. 6 shows electronic device 600, which is presenting exemplary display 602. Display 602 includes a number of display elements, such as virtual button 604, virtual button 606, empty space 608, empty space 610 and virtual scroll wheel 612. Some of the display elements included in display 600, such as, e.g., virtual buttons 604 and 606 as well as virtual scroll wheel 612 are user-selectable. In response to a touch event occurring in proximity to a user-selectable virtual button (e.g., the user touching a virtual button), electronic device 600 can generate a command and, in response, provide the user a new display with new visual information and display elements, emit one or more audio signals, communicate with another electronic device or server, and/or perform any other function); a processor (704; Fig 7) configured to determine a haptic effect to that guides a user to move the input element to a location on the user interface corresponding to a function of a set of functions (para [0048] A display element can also dynamically vibrate to help a user navigate (=claimed guide) display 602. For example, empty spaces 608 and 610 can vibrate with an increasing (or decreasing) frequency as a touch event approaches a user-selectable display element (e.g., as the user moves his finger on the touchscreen towards a virtual button). Similarly, the vibrational amplitude can also be dynamic and change as a touch event moves around display 602. In this manner, electronic device 600 can enable a user to feel display 602 and track, for example, a user's finger and provide localized haptic feedback), wherein the haptic effect provides feedback directing movement of the input element from a current location of the input element to a location of the user interface corresponding to the function of the set of functions, to generate a haptic effect generation signal based on the haptic effect that is determined (para [0046] Electronic device 600 can also include a transparent grid of piezoelectric actuators, which cannot be seen by the user and/or does not obstruct the display elements included in display 602. The grid of piezoelectric actuators can be used to enable each user-selectable display element, the space between each display element (e.g., empty spaces 608 and/or 610), and/or portions of the display elements to vibrate at unique frequencies and/or amplitudes. For example, virtual buttons 604 and 606 can vibrate at one frequency, while empty spaces 608 and 610 do not vibrate (i.e., remain still). As another example, virtual buttons 604 and 606 can vibrate at the same frequency as empty spaces 608 and 610, but at different amplitudes. As yet another example, empty spaces 608 and 610 can vibrate while user-selectable display elements remain still), and to communicate the haptic effect generation signal to the haptic output device (para [0046]; para [0059] User interface 708 is a type of input circuitry. User interface 708 can accept input(s) from a user and/or generate signals indicating the location or locations of user input, type of user input, direction of user input, etc. For example, user interface 708 can include, for example, a touchpad on a laptop computer, or a click wheel or a touchscreen, such as incorporated into handheld media players, such as Apple Inc.'s iPod.TM. and iPhone.TM.. (Apple Inc. owns the iPod.TM. and iPhone.TM. trademark.) User interface 708 can include circuitry for generating an input signal when it detects user input. In some embodiments, user interface 708, like any other component discussed herein, can be integrated into and/or external to electronic device 700. Para [0060] Tactile feedback circuitry 710 can selectively activate one or more transparent piezoelectric actuators in response to signals from processor 704).

It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teaching of Prados with the teaching of Terlizzi, because this would provide user with distinguishing among different areas/zones that the user is performing input, an provide user feedback so user can easily navigate on the user interface based on detected haptic/tactile effect.


Varlamov teaches a system comprising: a user interface (102; Fig 1) configured to receive an input from a user (Fig 1) and a haptic output device (318; Fig 3) being positioned away from the user interface (as it can be seen in Fig 3, device 300 is located separate from 302) so that the determined haptic effect is generated away from the user interface (Fig 3; para [0022] describes providing user with tactile feedback).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teaching of Prados and Terlizzi with the teaching of Varlamov, because this would improve the functionality of the device by additionally providing haptic effect externally, thereby improving user experience.

Regarding claim 18, Prados teaches the system wherein the location on the user interface corresponding to the function of the set of functions is within a zone of a plurality of zones of the user interface (Fig 12 shows different vehicle system, including Navi, Telephone, Cd, Radio, A/C, Once), wherein the plurality of zones are associated with a plurality of respective subsystems of the vehicle (para [0107] The input device 10 or 110 in FIG. 12 is shown with a base mask. The input device 10 or 110 then represents six operating elements 141, 142, 143, 144, 145 and 146, executed by ellipsis. By pressing on the operating element 142 in FIG. 12, a mask for operation of a radio, is called up and by pressing operating element 143 in FIG. 12, a mask for operation of a CD player is called up. Para [0108] By pressing the operating element 145 in FIG. 12, a mask for operation of an air conditioner is called up in FIG. 13. Temperature information of individual locations in the vehicle interior, together with operating elements 50, 51, 52, 53 and 54, are displayed in the mask depicted in FIG. 13, in which the temperature information refers to actually set temperatures that can be changed via operating elements 50, 51, 53 and 54.).

Regarding claim 19, Prados teaches the system of claim 18, wherein the plurality of respective subsystems of the vehicle comprise at least one of a stereo or radio subsystem (142; Fig 12), a navigation subsystem (141; Fig 12), or a temperature control subsystem (145; Fig 12).

Regarding claim 21, Prados teaches the system as explained for claim 16 above.
Prado fails to teach wherein the processor is further configured to provide a different haptic effect based on movement of the input element to spatially guide the input element to the location on the user interface corresponding to the function of the set of functions; as claimed.
Terlizzi teaches the system wherein the processor is configured to provide a different haptic effect based on the movement of the input element to spatially guide the input element to the location on the user interface corresponding to the function of the set of functions (para [0046] Electronic device 600 can also include a transparent grid of piezoelectric actuators, which cannot be seen by the user and/or does not obstruct the display elements included in display 602. The grid of piezoelectric actuators can be used to enable each user-selectable display element, the space between each display element (e.g., empty spaces 608 and/or 610), and/or portions of the display elements to vibrate at unique frequencies and/or amplitudes. For example, virtual buttons 604 and 606 can vibrate at one frequency, while empty spaces 608 and 610 do not vibrate (i.e., remain still). As another example, virtual buttons 604 and 606 can vibrate at the same frequency as empty spaces 608 and 610, but at different amplitudes. As yet another example, empty spaces 608 and 610 can vibrate while user-selectable display elements remain still. Para [0048] A display element can also dynamically vibrate to help a user navigate display 602. For example, empty spaces 608 and 610 can vibrate with an increasing (or decreasing) frequency as a touch event approaches a user-selectable display element (e.g., as the user moves his finger on the touchscreen towards a virtual button). Similarly, the vibrational amplitude can also be dynamic and change as a touch event moves around display 602. In this manner, electronic device 600 can enable a user to feel display 602 and track, for example, a user's finger and provide localized haptic feedback).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teaching of Prados with the teaching of Terlizzi, because this would provide user with distinguishing among different areas/zones that the user is performing input, an provide user feedback so user can easily navigate on the user interface based on detected haptic/tactile effect.

Regarding claim 22, Prados teaches the system as explained for claim 16 above.

Terlizzi teaches the system wherein the feedback provided by the haptic effect comprises a physical effect guiding or indicating a direction to move the input element (para [0048] A display element can also dynamically vibrate to help a user navigate display 602. For example, empty spaces 608 and 610 can vibrate with an increasing (or decreasing) frequency as a touch event approaches a user-selectable display element (e.g., as the user moves his finger on the touchscreen towards a virtual button).)
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teaching of Prados with the teaching of Terlizzi, because this would provide user with distinguishing among different areas/zones that the user is performing input, an provide user feedback so user can easily navigate on the user interface based on detected haptic/tactile effect.

Regarding claim 23, which is a method claim and is similar in scope to claim 16, therefore claim 23 is rejected same as claim 16 as explained above.

Regarding claim 24, 26 and 27, which are similar in scope to claims 18, 21 and 22, therefore claims 24, 26 and 27 are rejected same as claims 18, 21 and 22 as explained above.

Storage 718; Fig 7) comprising instructions for causing one or more processors to perform the method (para [0054] Storage 718 can be, for example, one or more storage mediums, including for example, a hard-drive, flash memory, permanent memory such as ROM, any other suitable type of storage component, or any combination thereof. Storage 718 may store, for example, media data (e.g., music and video data), application data (e.g., for implementing functions on device 700), menu data (used to, e.g., organize data into a menu hierarchy), firmware, user preference data (associated with, e.g., media playback preferences), lifestyle data (e.g., food preferences), exercise data (e.g., data obtained by exercise monitoring equipment), transactional data (associated with, e.g., information such as credit card information), wireless connection data (e.g., data that may enable electronic device 700 to establish a wireless connection), subscription data (e.g., data that keeps track of podcasts or television shows or other media a user subscribes to), contact data (e.g., telephone numbers and email addresses), calendar data, any other suitable data, or any combination thereof. Any or all of the data stored in storage 718 may be formatted in any manner and/or organized as files. Processor 704 can process the data stored on storage 718 into information that can be presented to the user (as, e.g., audible information).).

.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prados et al. (2006/0146036) in view of Terlizzi et al. (2009/0167704) and Varlamov et al. (2016/0170504) as applied to claim 16 above, and further in view of Nelson (2015/0307022).

Regarding claim 17, Prados, Terlizzi and Varlamov teaches the system as explained for claim 16 above.
Prados, Terlizzi and Varlamov fails to teach wherein the surface of the vehicle comprises at least one of a steering wheel, a seat, a seatbelt, or a console; as claimed.
Nelson teaches a system comprising a haptic output device (108; Fig 1; Fig 4); wherein the haptic output device is coupled to a surface wherein the surface of the vehicle comprises at least one of a steering wheel (103; Fig 1; Fig 4) of a vehicle (101; Fig 1).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teaching of Prados, Terlizzi and Varlamov with the teaching of Nelson, because this provide instead a localized haptic message may be provided that both effectively alerts a driver without unduly disturbing driving operations and/or a driver's attention, i.e., the steering column control modules then can provide specific haptic feedback based on the driver hand (or hands) position (Nelson: para [0021]).

Claims 20, 25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prados et al. (2006/0146036) in view of Terlizzi et al. (2009/0167704) and Varlamov et al. (2016/0170504) as applied to claims 18, 24 and 29 above, and further in view of Carls et al. (2014/0331185).

Regarding claim 20, Prados, Terlizzi and Varlamov teaches the system as explained for claim 18 above. Terlizzi also teaches the system comprising a proximity sensor (para [0073] At step 826, the user input components can detect different kinds of user inputs. For example, a proximity sensor can detect a user's finger hovering in close proximity to the surface of, e.g., a touchscreen).
Prados, Terlizzi and Varlamov fails to teach further comprising a sensor disposed in the vehicle and configured to generate a signal identifying the zone of the plurality of zones at which the input element is proximate to or located, wherein the processor is configured to determine the current location of the input element based on the signal; as claimed.
Carls teaches a system for controlling functions in a vehicle, the system comprising: a sensor (para [0028] For this purpose, one or more cameras 3 which are known per se and can be used to detect gestures for operating the graphical objects 15A-15F are installed in the vehicle 1. The cameras 3 are positioned, for example, at an elevated position beside the windshield or in the roof liner, with the result that the respective spaces which are in the grasping range of the vehicle occupants sitting in the vehicle 1 with their seat belts fastened can be monitored well at any time) disposed in the vehicle and configured to generate a signal identifying which zone of the plurality of zones at which the input element is proximate to or located (para [0040] In FIG. 3B, a pointing gesture of the user's hand 14 is detected by the camera 3 in the detection space 13. The pointing direction Z is determined from the detected pointing gesture and the evaluation unit 9 is used to calculate an extension from the hand 14 in the direction of the display area until the extension intersects the display area. The control unit 8 then generates a control signal for the display 4, with the result that a pointing point 17 is displayed on the display 4 at the calculated point of intersection (see FIG. 4B). If the pointing point 17 is in the area 18 surrounding the graphical object 15B, the latter is visually highlighted and selected. As a result of the pointing point 17 being displayed, the user is able to correct the pointing direction, with the result that he can also effortlessly select graphical objects which are further away.), wherein the processor is configured to determine the current location of the input element based on the signal (Fig 2; para [0040] In FIG. 3B, a pointing gesture of the user's hand 14 is detected by the camera 3 in the detection space 13. The pointing direction Z is determined from the detected pointing gesture and the evaluation unit 9 is used to calculate an extension from the hand 14 in the direction of the display area until the extension intersects the display area. The control unit 8 then generates a control signal for the display 4, with the result that a pointing point 17 is displayed on the display 4 at the calculated point of intersection (see FIG. 4B). If the pointing point 17 is in the area 18 surrounding the graphical object 15B, the latter is visually highlighted and selected. As a result of the pointing point 17 being displayed, the user is able to correct the pointing direction, with the result that he can also effortlessly select graphical objects which are further away.)
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have combined the teaching of Prados, Terlizzi and Varlamov with the teaching of Carls, because this will allow the user to also effortlessly select graphical objects which are further away, thus improving user safety while vehicle is operated.

Regarding claims 25 and 30, which are similar in scope to claim 20, therefore claims 25 and 30 are rejected same as claim 20 as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PREMAL R PATEL/Primary Examiner, Art Unit 2623